UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-54267 FREEZE TAG, INC. (Exact name of registrant as specified in its charter) Delaware 20-4532392 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18062 Irvine Blvd, Suite 103 Tustin, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(714) 210-3850 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 5, 2013, there were 99,938,817 shares of common stock, $0.001 par value, issued and outstanding. FREEZE TAG, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 38 ITEM 4 Controls and Procedures 38 PART II – OTHER INFORMATION 40 ITEM 1 Legal Proceedings 40 ITEM 1A Risk Factors 40 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 40 ITEM 3 Defaults Upon Senior Securities 40 ITEM 4 Mine Safety Disclosures 40 ITEM 5 Other Information 40 ITEM 6 Exhibits 41 2 PART I – FINANCIAL INFORMATION The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended September 30, 2013 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended December 31, 2012. 3 ITEM 1Financial Statements FREEZE TAG, INC. (A DELAWARE CORPORATION) BALANCE SHEETS (Unaudited) (Audited) September 30, 2013 December 31, 2012 ASSETS Current Assets Cash $ $ Accounts Receivable, Net (Net of Allowance of $5,600 and $9,934 as of September 30, 2013 and December 31, 2012, respectively) Capitalized Production Costs, Net (Net of amortization of 1,403,635 and $1,005,530 as of September 30, 2013 and December 31, 2012 respectively) Prepaid Royalties Prepaid Expenses Total Current Assets Fixed Assets, Net (Net of depreciation of $8,444 and $6,928 as of September 30, 2013 and December 31, 2012, respectively) Other Long-term Assets, Net (Net of amortization of $52,200 and $34,780 as of September 30, 2013 and December 31, 2012 respectively) Capitalized Production Costs, Net (Net of amortization of $69,136 and $136,119 as of September 30, 2013 and December 31, 2012 respectively) TOTAL ASSETS $ $ LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable $ $ Accrued Compensation Accrued Royalties Accrued Interest - Third Party Accrued Interest - Related Party Accrued Expenses 24 Technology Payable Unearned Royalties Current Convertible Note Payable, Net, Currently In Default - (Net of debt discount of $0 and $0 as of September 30, 2013 and December 31, 2012, respectively) Current Convertible Note Payable, In Default - Current Convertible Note Payable, Related Party Current Note Payable - Related Party Total Current Liabilities Total Liabilities Equity (Deficit) Preferred Stock $0.001 par value per share, 10,000,000 shares authorized, 0 shares issued and outstanding as of September 30, 2013 and December 31, 2012 - - Common Stock $0.001 par value per share, 100,000,000 shares authorized, 99,938,817 and 70,301,915 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively) Additional Paid-In Capital Common Stock Payable Retained Deficit ) ) Total Equity (Deficit) ) ) TOTAL LIABILITIES & EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the financial statements. 4 FREEZE TAG, INC. (A DELAWARE CORPORATION) STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2013 and 2012 (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Revenues $ Costs and Expenses: Cost of Sales - Product Development Cost of Sales - Licensing General & Administrative Sales & Marketing Amortization & Depreciation Total Expense Net Ordinary Income/Loss ) Interest Income/(Expense), net ) Loss on Debt Modification - ) - Total Ordinary Income/Loss ) Net Income/Loss before taxes ) Income Tax Expense - - Net Income/Loss $ ) $ ) $ ) $ ) Weighted number of common shares outstanding-basic and fully diluted Income/ (Loss) per share-basic and fully diluted $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the financial statements. 5 FREEZE TAG, INC. (A DELAWARE CORPORATION) STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2013 and 2012 (Unaudited) September 30, September 30, Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation expense Amortization expense Loss on debt modification - Amortization of capitalized production costs Amortization on debt discount Write-off of capitalized production costs - Stock issued for services - Changes in operating assets and liabilities: Accounts receivable Prepaid Royalties Prepaid Expenses Capitalized Production Costs ) ) Accounts Payable ) Accrued interest - third party Accrued interest - related party Accrued Expenses Unearned royalties ) Net cash used by operating activities $ ) $ ) Cash flows from Investing activities: Cash used for purchasing fixed assets - - Net cash used by investing activities $
